May 4, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Investment Portfolios1933 Act File No.: 333-470111940 Act File No.: 811-08673CIK No.: 0001056707Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 45 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 11, 2017.Please address any comments or questions to my attention at (212) 922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaSenior Paralegal
